DocuSign                                                  81-1 Filed 05/10/21 Page 1 of 5 PagelD #: 689
                                                                                                         FILED
                                                                                                         CLERK
                                                                                              5:10 pm, May 28, 2021
           UNITED STATES DISTRICT COURT
                                                                                                 U.S. DISTRICT COURT
           EASTERN DISTRICT OF NEW YORK
                                                                                            EASTERN DISTRICT OF NEW YORK
           TONY CACCAVALE, ANTHONY MANGELLI,                                                     LONG ISLAND OFFICE
           DOUGLAS SORBIE, and JAMES BILLUPS,                            Case No. 20-cv-00974
           individually and on behalf of all others similarly            (GRB)(AKT)
           situated.
                                                                         STIPULATION AND
                                                           Plaintiffs.                   ORDER
                                                                         REGARDING CONDITONAL
                                  - against -                            CERTIFICATION,ISSUANCE
                                                                         OF COLLECTIVE ACTION
           HEWLETT-PACKARD COMPANY A/K/A HP INC.,                        NOTICE AND DISCLOSURE
           HEWLETT PACKARD ENTERPRISE COMPANY,                           OF CONTACT
           and UNISYS CORPORATION,                                       INFORMATION


                                                         Defendants.


                  Counsel for the Plaintiff Douglas Sorbie ("Sorbie") and Defendant Unisys Corporation

           ("Unisys" or "Defendant")(together the "Parties"), hereby stipulate and agree as follows:

                  WHEREAS, Plaintiffs commenced this action on February 21, 2020 to recover damages

           for alleged violations of New York Labor Law § 19l(l)(a)(i) and § 195(i)(5'ee ECF No. I); and

                  WHEREAS, Plaintiffs filed a Second Amended Class and Collective Action Complaint on

           December 17, 2020 ("Second Amended Complaint". ECF No. 55) asserting claims on behalf of

           Douglas Sorbie ("Sorbie") under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

           ("FLSA"); and

                  WHEREAS, Plaintiff Sorbie alleges he was employed by Defendant Unisys as a Field

           Service Engineer, and seeks to represent a collective comprised of"similarly situated" individuals

           who worked or have worked in New York as Field Service Engineers of Defendant Unisys from

           December 17, 2017 to present (the "FLSA Collective"); and,

                  WHEREAS, instead of expending resources litigating Plaintiff s anticipated motion for

           conditional certification of a collective action and dissemination of notice pursuant to 29 U.S.C. §

           216(b), the Parties, without prejudice to Defendant Unisys' right to challenge the conditional
DocuSign                                                    81-1 Filed 05/10/21 Page 2 of 5 PagelD #: 690




           collective action at a later date, or any individual's participation therein, have negotiated the terms

           of a proposed notice to be sent to members ofthe putative collective (the "Notice"), and the process

           for disseminating the Notice; and

                   WHEREAS, the parties have reached agreement on the scope, form and manner of

           distribution of the Notice in this matter, subject to the Court's approval;

                  NOW THEREFORE, it is hereby stipulated and agreed as follows:

                   ].     The Parties consent to conditional certification of this matter as a collective action

           under § 216(b) solely for purposes of dissemination of the Notice.

                  2.       Defendant Unisys' consent is made without prejudice, and shall not affect its right

           to move the Court to decertify the conditionally-certified collective, to challenge any individual's

           participation in the collective, or otherwise defend itself in this lawsuit to the fullest extent that it

           so chooses in its sole discretion.


                  3.      Defendant Unisys does not waive its right to assert any and all available defenses,

           including but not limited to the defense that it is not liable for all or part of any alleged damages

           pursuant to the FLSA or that Plaintiff Sorbie (or anyone else) fails to state a claim under the FLSA.

                  4.       Within twenty (20) business days after the Court has "So Ordered" this Stipulation,

           Defendant Unisys shall provide to Plaintiffs counsel the names and last known mailing addresses

           of all individuals who are putative members of the FLSA Collective as described above (the

           "Collective List"). This information will be treated as confidential pursuant to the parties'

           Confidentiality Order [DE 51] and will be used only for the purposes of sending the Notice

           described herein, which is annexed hereto as Exhibit 1, and "Consent to .loin", which is annexed

           hereto as Exhibit 2.
Docusign                                                  81-1 Filed 05/10/21 Page 3 of 5 PagelD #: 691




                  5.      Within ten (10) business days after Plaintiff s CounsePs receipt of the Collective

           List, Plaintiffs counsel shall mail the Notice and "Consent to Join" to each individual on the

           Collective List.


                  6.      If any Notice to any member of the FLSA Collective is returned as undeliverable,

           and there is no forwarding address. Plaintiffs counsel will notify counsel for Unisys, and Unisys

           shall furnish, within five (5) business days of such notice, the individuaPs date of birth and social

           security number. Plaintiff s counsel will use skip tracing to obtain the individuaPs current address

           and promptly re-mail the Notice and Consent to Join to such individual. The social security

           number and date of birth will remain confidential pursuant to the parties' Confidentiality Order

           [DE 51] and will only be used for the purposes of locating the putative collective member.

                  7.      Plaintiffs counsel shall promptly re-mail Notice to any member of the FLSA

           Collective whose Notice is returned as undeliverable, and where there is a forwarding address.

                  8.      The individuals identified in the Collective List shall have 60 calendar days from

           the date on which the Notice is mailed (the "Opt-in Period")to mail, fax, or email the "Consent to

           Join" form to Plaintiffs Counsel. In the case of mailing, the "Consent to Join" must be fully and

           legibly completed, signed, and postmarked during the Opt-in Period in order to be considered

           timely and valid.

                  9.      Notwithstanding the time limits set forth above individuals whose initial Notice is

           returned as undeliverable and for whom a Notice is re-mailed shall have 30 additional calendar

           days from the date on which a second Notice is mailed to return the "Consent to Join" form to

           Plaintiffs counsel.
DocuSign                                                     81-1 Filed 05/10/21 Page 4 of 5 PagelD #: 692




                   10.        Within five(5) business days of receipt of each "Consent to Join" form. Plaintiffs

           counsel shall electronically file such form via the Court's electronic case filing system ("ECF")on

           the docket in this matter.


                    1 1.      Within (5) business days after the close ofthe opt-in period, Plaintiffs counsel shall

           file a letter with the Court via ECF containing the following information: (1) the date of original

           mailing and the number of notices mailed;(2) the number of Notices returned as undeliverable;

           (3)the number of Notices re-mailed and dates of re-mailing;(4) the number of re-mailed Notices

           returned as undeliverable; and,(5) an opt-in list containing, for each individual who returned an

           opt-in form,(a) the opt-in Plaintiffs name,(b) date of original mailing,(c) date of re-mailing (if

           applicable),(d) date on which the opt-in period ended for said individual, (e) date on which the

           opt-in form was mailed, emailed or faxed by the opt-in Plaintiff to Plaintiff s counsel,(f) date on

           which the consent was filed via ECF. and (g) the Docket Number containing the individual's

           consent form.


                   12.        Only individuals who have submitted a timely, legible and completed "Consent to

           Join" form shall be eligible to join the FLSA Collective, unless Defendant consents to the inclusion

           in the FLSA Collective ofany individuals whose "Consent to Join" forms are deficient or untimely.
            Dated: 5/7/2021                                             Dated:5/10/2021

            MOSER LAW FIRM, P.C.                                        EPSTEIN BECKER & GREEN, P.C.
                                                                                  Defendant Unisys Corporation

              'DBaio2ee5a334r9:-                                        —A7jeGg?i39<5wr4:
            By; Steven John Moser                                      By: Kenneth W. DiOia
            5 E. Main Street                                           875 Third Avenue
            Huntington, New York 1 1743                                New York, New York 10022
            516-671-1150                                               (212) 351-4500
            smoser@.moseremplovmentlaw.com                             KDigia@ebglaw.com
DocuSign                                      81-1 Filed 05/10/21 Page 5 of 5 PagelD #: 693




           SO ORDERED:




             /s/ A. Kathleen Tomlinson   Sjo^j7-0^1
           A. KATHLEEN TOMLINSON, USM.I
